UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/14 The following N-Q relates only to the Registrant’s series listed below and does affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. -Dreyfus Diversified Emerging Markets Fund -Dreyfus/The Boston Company Small Cap Value Fund -Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small/Mid Cap Growth Fund -Dreyfus/Newton International Equity Fund -Dreyfus Tax Sensitive Total Return Bond Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified Emerging Markets Fund June 30, 2014 (Unaudited) Common Stocks60.0% Shares Value ($) Brazil3.1% AMBEV 34,100 243,230 BM&FBovespa 108,300 568,091 BR Malls Participacoes 5,300 45,096 CCR 61,500 501,018 CETIP 8,400 119,565 Cia de Saneamento Basico do Estado de Sao Paulo 80,100 853,747 Grupo BTG Pactual 33,200 516,895 JBS 140,300 482,589 Kroton Educational 16,300 457,093 Multiplus 21,600 356,725 Porto Seguro 35,800 516,220 Qualicorp 31,800 a 375,642 Ultrapar Participacoes 22,000 523,738 Chile.8% Cia Cervecerias Unidas 17,603 206,491 E-CL 207,030 276,282 Enersis 1,244,960 419,628 ENTEL Chile 41,118 506,340 China10.9% Agile Property Holdings 30,000 21,134 Agricultural Bank of China, Cl. H 980,000 432,442 Anhui Conch Cement, Cl. H 195,000 669,256 Bank of China, Cl. H 1,509,000 675,608 BBMG, Cl. H 296,500 191,280 China BlueChemical, Cl. H 164,000 89,508 China Cinda Asset Management, Cl. H 926,000 459,990 China CITIC Bank, Cl. H 756,000 458,454 China Communications Construction, Cl. H 657,000 440,803 China Construction Bank, Cl. H 3,274,000 2,475,439 China Life Insurance, Cl. H 313,000 819,816 China Merchants Bank, Cl. H 241,500 476,120 China Minsheng Banking, Cl. H 466,800 422,809 China National Building Material, Cl. H 248,000 218,549 China Oilfield Services, Cl. H 150,000 360,756 China Petroleum & Chemical, Cl. H 900,000 858,149 China Railway Construction, Cl. H 49,500 43,558 China Shenhua Energy, Cl. H 417,500 1,206,648 CNOOC 722,000 1,296,738 Country Garden Holdings 58,000 23,049 CSR, Cl. H 971,000 730,405 Evergrande Real Estate Group 79,000 30,681 Great Wall Motor, Cl. H 60,500 224,814 Huaneng Power International, Cl. H 448,000 505,780 Industrial & Commercial Bank of China, Cl. H 155,000 97,995 Jiangsu Expressway, Cl. H 160,000 189,306 Longfor Properties 14,500 17,867 New China Life Insurance, Cl. H 35,100 116,390 People's Insurance Company Group of China, Cl. H 816,000 322,172 PICC Property & Casualty, Cl. H 358,000 542,285 Ping An Insurance Group Company of China, Cl. H 20,500 158,701 Shanghai Pharmaceuticals Holding, Cl. H 171,200 356,078 Sihuan Pharmaceutical Holdings Group 818,000 500,274 Sino-Ocean Land Holdings 44,500 22,565 Sinopec Engineering Group, Cl. H 49,000 55,130 Sinopharm Group, Cl. H 178,800 494,847 Tencent Holdings 185,300 2,825,978 Vipshop Holdings, ADS 1,320 a 247,817 Weichai Power, Cl. H 118,000 455,989 Zhejiang Expressway, Cl. H 184,000 186,365 Colombia.3% Ecopetrol 260,828 Czech Republic.4% Komercni Banka 3,130 Hong Kong1.7% China Mobile 47,500 460,879 China Overseas Land & Investment 168,000 407,515 China Resources Land 32,000 58,547 China Resources Power Holdings 320,000 908,340 China Unicom Hong Kong 596,000 921,253 Geely Automobile Holdings 510,000 179,642 Shimao Property Holdings 19,500 35,828 Hungary.2% OTP Bank 21,670 India6.2% Cairn India 71,724 435,329 Coal India 54,930 351,572 Corporation Bank 24,630 161,327 DCB Bank 114,670 a 157,958 Grasim Industries 8,580 489,379 HCL Technologies 1,155 28,808 HeidelbergCement India 133,740 a 140,644 Idea Cellular 262,200 577,411 Infrastructure Development Finance 55,180 123,947 Ion Exchange (India) 37,007 110,753 IRB Infrastructure Developers 41,520 158,431 ITC 99,020 535,148 JM Financial 318,690 218,041 Just Dial 14,450 351,189 Larsen & Toubro 18,100 512,109 LIC Housing Finance 83,759 455,873 Magma Fincorp 62,299 104,669 Maruti Suzuki India 8,900 360,965 Max India 33,250 159,353 National Hydroelectric Power Corp. 291,120 127,784 Oil & Natural Gas 108,660 767,548 Power Finance 109,637 559,806 Reliance Capital 60,611 661,587 Reliance Industries 34,460 581,772 Rural Electrification 49,610 296,365 State Bank of India 13,350 596,250 Tata Motors 74,023 530,819 Tata Steel 53,767 472,366 Tech Mahindra 14,320 512,372 Tribhovandas Bhimji Zaveri 44,282 153,877 Tube Investments of India 35,470 173,001 UPL 58,400 331,543 Indonesia1.4% Bank Mandiri 614,500 504,092 Bank Negara Indonesia Persero 2,259,800 908,304 Bank Rakyat Indonesia Persero 763,400 664,876 Indocement Tunggal Prakarsa 181,800 345,811 United Tractors 65,000 126,655 Macau.2% Sands China 48,400 Malaysia1.8% British American Tobacco Malaysia 5,400 110,220 CIMB Group Holdings 361,866 824,933 DiGi.Com 145,600 259,822 Hong Leong Financial Group 5,700 28,651 IJM 282,000 588,415 Malayan Banking 167,800 513,695 MISC 85,200 172,470 Telekom Malaysia 155,600 307,711 Tenaga Nasional 94,400 358,079 Mexico2.3% Alfa, Cl. A 160,500 444,132 America Movil, Ser. L 554,300 575,940 Coca-Cola Femsa, Ser. L 29,600 336,281 Controladora Vuela Compania de Aviacion, ADR 49,530 445,770 Embotelladoras Arca 105,500 714,311 Fibra Uno Administracion 24,200 84,854 Gruma, Cl. B 36,100 a 432,054 Grupo Aeroportuario del Pacifico, Cl. B 58,300 394,823 Grupo Financiero Inbursa, Cl. O 151,800 452,469 Grupo Lala 105,700 279,537 Philippines1.2% Ayala Land 612,900 428,258 Metropolitan Bank & Trust 535,408 1,072,043 SM Prime Holdings 85,900 31,211 Universal Robina 180,550 638,233 Poland.6% PGE 91,517 652,423 Powszechny Zaklad Ubezpieczen 3,448 503,820 Russia3.1% Gazprom, ADR 105,400 918,561 Lukoil, ADR 5,892 351,811 Magnit 2,410 b 628,362 MMC Norilsk Nickel, ADR 26,180 518,626 Rosneft, GDR 51,728 378,390 Rosneft, GDR 79,650 582,640 Sberbank of Russia, ADR 54,810 a 555,225 Sberbank of Russia, ADR 63,717 645,453 Severstal, GDR 10,081 81,908 Sistema, GDR 11,694 a 360,175 Tatneft, ADR 14,213 551,749 South Africa2.9% African Rainbow Minerals 6,261 110,108 Barloworld 22,721 216,314 FirstRand 135,741 520,117 Growthpoint Properties 31,576 73,425 Imperial Holdings 24,483 460,423 Kumba Iron Ore 3,692 117,686 Liberty Holdings 14,790 180,790 Mediclinic International 60,760 466,712 MTN Group 42,330 891,537 Redefine Properties 37,716 34,010 RMB Holdings 61,749 305,348 Sasol 12,883 766,027 Steinhoff International Holdings 11,079 61,724 Vodacom Group 34,251 423,347 Woolworths Holdings 85,255 626,486 South Korea8.7% AMOREPACIFIC Group 800 590,631 BS Financial Group 14,850 218,684 Coway 2,571 215,224 DGB Financial Group 11,210 167,851 Dongbu Insurance 446 22,921 E-Mart 4,041 926,579 Halla Visteon Climate Control 4,870 220,445 Hana Financial Group 16,650 617,093 Hankook Tire 16,745 999,602 Hanwha 14,870 379,907 Hanwha Life Insurance Co. 15,580 99,473 Hyundai Mobis 1,411 396,051 Hyundai Motor 6,129 1,390,201 Hyundai Steel 33 2,427 Hyundai Wia 940 182,091 Industrial Bank of Korea 26,400 352,244 KB Financial Group 13,670 475,572 Kia Motors 11,248 629,212 Korea Investment Holdings 465 18,475 Korea Zinc 756 296,632 LG Display 16,920 a 531,781 Lotte Shopping 1,300 396,373 NAVER 582 480,302 Samsung Electronics 1,938 2,532,157 Samsung Fire & Marine Insurance 2,421 616,137 SK Hynix 37,420 a 1,795,553 SK Networks 18,030 a 191,562 SK Telecom 4,320 1,009,765 Taiwan8.3% Advanced Semiconductor Engineering 413,000 537,379 Asustek Computer 43,000 479,570 Catcher Technology 144,000 1,343,158 Chailease Holding 147,000 369,740 Compal Electronics 663,000 541,804 Delta Electronics 93,000 677,457 E.Sun Financial Holding 1,327,644 851,510 Eclat Textile Co. 43,000 521,334 Epistar 247,000 a 612,164 Hon Hai Precision Industry 102,000 341,617 Inventec 393,000 376,442 Kinsus Interconnect Technology 34,000 152,589 Largan Precision 6,000 478,264 Lite-On Technology 66,000 110,192 Mega Financial Holding 519,000 431,950 Pegatron 173,000 330,263 Pou Chen 273,000 328,701 Radiant Opto-Electronics 101,000 432,983 Realtek Semiconductor 124,000 392,873 Ruentex Industries 149,000 385,250 SinoPac Financial Holdings 474,000 213,521 Taishin Financial Holdings 567,000 290,545 Taiwan Cement 371,000 561,632 Taiwan Semiconductor Manufacturing 439,000 1,859,921 Taiwan Semiconductor Manufacturing, ADR 70,170 1,500,936 United Microelectronics, ADR 193,170 465,540 Zhen Ding Technology Holding 130,000 427,992 Thailand1.3% PTT 22,800 223,399 PTT Exploration & Production, NVDR 85,500 441,265 PTT Global Chemical 325,643 677,273 PTT Global Chemical, NVDR 273,500 568,826 Siam Cement, Cl. NVDR 31,900 444,271 Turkey1.5% Emlak Konut Gayrimenkul Yatirim Ortakligi 267,583 335,963 Eregli Demir ve Celik Fabrikalari 316,191 565,640 Turkcell Iletisim Hizmetleri 74,833 a 468,015 Turkiye Garanti Bankasi 160,810 629,243 Turkiye Halk Bankasi 81,930 614,881 United States3.1% Global X FTSE Colombia 20 ETF 14,160 285,324 iShares Global Materials ETF 8,470 546,484 iShares MSCI Malaysia ETF 17,580 279,170 iShares MSCI Philippines ETF 21,420 788,899 Ishares MSCI Poland Capped ETF 26,890 789,221 iShares MSCI South Korea Capped ETF 10,410 676,858 Market Vectors India Small-Cap Index ETF 5,860 302,669 Market Vectors Russia ETF 26,680 702,484 Market Vectors Vietnam ETF 13,410 278,928 Vanguard FTSE Emerging Markets ETF 21,640 933,333 Total Common Stocks (cost $98,639,746) Preferred Stocks4.5% Brazil4.4% AES Tiete 20,300 178,607 Banco do Estado do Rio Grande do Sul, Cl. B 114,100 555,137 Bradespar 43,100 395,010 Cia Brasileira de Distribuicao Grupo Pao de Acucar 29,300 1,365,742 Cia Energetica de Minas Gerais 68,300 498,919 Cia Energetica de Sao Paulo, Cl. B 29,200 367,395 Cia Paranaense de Energia, Cl. B 16,900 259,141 Itau Unibanco Holding 67,370 974,799 Itausa - Investimentos Itau 69,780 274,446 Metalurgica Gerdau 45,300 320,452 Oi 849,000 749,287 Petroleo Brasileiro 134,000 1,048,590 Randon Participacoes 101,400 282,699 Suzano Papel e Celulose, Cl. A 103,400 392,635 Usinas Siderurgicas de Minas Gerais, Cl. A 97,800 a 335,517 Chile.1% Sociedad Quimica y Minera de Chile, Cl. B 6,824 Colombia.0% Grupo Aval Acciones y Valores 51,250 Total Preferred Stocks (cost $7,576,829) Other Investment32.9% Registered Investment Company; Dreyfus Global Emerging Markets Fund, Cl. Y (cost $53,812,661) 4,064,805 c Total Investments (cost $160,029,236) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares ETF - Exchange-Traded Fund GDR - Global Depository Receipts NVDR - Non-Voting Depository Receipts a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Trustees. At June 30, 2014, the value of this security amounted to $628,362 or .3% of net assets. c Investment in affiliated mutual fund. At June 30, 2014, net unrealized appreciation on investments was $15,817,884 of which $16,900,932 related to appreciated investment securities and $1,083,048 related to depreciated investment securities. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign 32.9 Financial 17.0 Information Technology 11.1 Energy 6.7 Consumer Discretionary 5.5 Materials 4.9 Consumer Staples 4.2 Telecommunication Services 4.2 Industrial 3.6 Exchange-Traded Funds 3.1 Utilities 3.0 Health Care 1.2 † Based on net assets. The following is a summary of the inputs used as of June 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 101,973,298 628,362 - Equity Securities - Foreign Preferred Stocks+ 8,234,635 - - Exchange-Traded Funds 5,583,370 - - Mutual Funds 59,427,455 - - + See Statement of Investments for additional detailed categorizations The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/Newton International Equity Fund June 30, 2014 (Unaudited) Common Stocks98.9% Shares Value ($) Australia1.1% Dexus Property Group 8,147,014 Belgium1.1% Anheuser-Busch InBev 76,301 Brazil.3% International Meal Company Holdings 269,558 Canada1.6% Suncor Energy 289,115 China.5% Sun Art Retail Group 3,523,000 Finland1.2% Nokia 1,303,363 France6.4% Air Liquide 109,697 14,810,522 Sanofi 141,610 15,043,275 Total 294,934 21,315,372 Germany8.4% Bayer 89,740 12,675,176 Brenntag 57,789 10,326,529 Commerzbank 574,155 a 9,025,468 Gerry Weber International 175,268 8,570,204 LEG Immobilien 234,114 15,770,558 SAP 143,470 11,079,978 Hong Kong4.4% AIA Group 2,293,312 11,525,147 Belle International Holdings 5,086,255 5,643,811 Jardine Matheson Holdings 145,600 8,635,536 Man Wah Holdings 6,056,500 9,674,271 Israel1.0% Bank Hapoalim 1,317,529 Italy.9% Pirelli & C. SpA 470,398 Japan28.0% Don Quijote Holdings 252,900 14,104,783 FANUC 54,700 9,432,989 Japan Airlines 187,693 10,375,409 Japan Display 441,100 2,708,299 Japan Tobacco 414,900 15,124,877 Lawson 166,400 12,483,490 LIXIL Group 392,800 10,600,811 M3 471,200 7,497,896 Makita 189,200 11,691,348 Mitsubishi UFJ Financial Group 2,121,300 13,003,576 NGK Spark Plug 304,000 8,576,398 Nissan Motor 1,058,100 10,037,354 Nomura Holdings 2,121,500 15,015,207 Sawai Pharmaceutical 92,200 5,433,434 SoftBank 187,300 13,946,043 Sugi Holdings 317,400 14,474,982 Suntory Beverage & Food 179,300 7,035,364 Tokyo Electron 126,000 8,517,329 TOPCON 606,500 14,009,279 Toyota Motor 332,800 19,986,725 Mexico1.6% Grupo Financiero Santander Mexico, Cl. B, ADR 959,337 Netherlands2.7% Reed Elsevier 347,316 7,965,963 Wolters Kluwer 468,980 13,883,812 Norway2.0% DNB 890,748 Philippines2.5% Energy Development 81,149,500 11,712,299 LT Group 23,949,400 8,098,354 Portugal.6% Galp Energia 246,245 Sweden1.3% TeliaSonera 1,437,218 Switzerland12.9% Actelion 76,522 a 9,681,742 Credit Suisse Group 435,557 a 12,455,712 Nestle 289,971 22,463,924 Novartis 195,834 17,732,826 Roche Holding 71,465 21,315,395 Swisscom 6,489 3,772,079 Zurich Insurance Group 53,342 a 16,078,390 United Kingdom20.4% Associated British Foods 187,627 9,790,435 Barclays 3,467,932 12,629,654 British American Tobacco 161,405 9,607,177 Centrica 2,759,829 14,764,556 GlaxoSmithKline 599,947 16,058,275 Imagination Technologies Group 1,352,212 a 4,885,199 Just Eat 1,756,486 7,665,388 Merlin Entertainments 1,260,346 b 7,726,176 Prudential 968,492 22,226,653 Royal Dutch Shell, Cl. B 746,638 32,487,800 Vodafone Group 5,444,359 18,168,983 Wolseley 139,695 7,657,501 Total Common Stocks (cost $656,066,885) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,318,924) 6,318,924 c Total Investments (cost $662,385,809) % Cash and Receivables (Net) .3 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2014, this security was valued at $7,726,176 or 1.0% of net assets. c Investment in affiliated money market mutual fund. At June 30, 2014, net unrealized appreciation on investments was $136,147,130 of which $156,755,538 related to appreciated investment securities and $20,608,408 related to depreciated investment securities. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 22.7 Consumer Discretionary 16.0 Health Care 14.9 Consumer Staples 13.5 Energy 8.8 Industrial 7.8 Telecommunication Services 5.8 Information Technology 4.3 Utilities 3.3 Materials 1.8 Money Market Investment .8 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS June 30, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 7/2/2014 a 1,343,274 2,286,387 USD 2,298,868 12,481 Sales: Proceeds ($) British Pound, Expiring 7/1/2014 a 182,364 310,527 USD 312,096 (1,569 ) Hong Kong Dollar, Expiring: 7/2/2014 b 674,663 87,042 USD 87,049 (7 ) 7/3/2014 c 349,785 45,130 USD 45,131 (1 ) Japanese Yen, Expiring: 7/1/2014 c 14,583,943 143,355 USD 143,961 (606 ) 7/2/2014 a 12,212,424 120,419 USD 120,551 (132 ) 7/3/2014 a 3,917,271 38,633 USD 38,668 (35 ) 7/11/2014 c 2,929,729,000 28,381,559 USD 28,922,619 (541,060 ) 7/11/2014 d 1,464,865,000 93,002,979 SEK 14,461,315 (544,248 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) SEK Swedish Krona USD U. S. Dollar Counterparties: a JP Morgan Chase Bank b Barclays Bank c Royal Bank of Scotland d UBS The following is a summary of the inputs used as of June 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 792,214,015 - - Mutual Funds 6,318,924 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 12,481 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (1,087,658 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end June 30, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Sensitive Total Return Bond Fund June 30, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes3.1% Rate (%) Date Amount ($) Value ($) American Credit Acceptance Receivables, Ser. 2014-2, Cl. B 2.26 3/10/20 725,000 a 725,313 Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. D 2.81 8/20/19 240,000 241,430 DT Auto Owner Trust, Ser. 2014-2A, Cl. D 3.68 4/15/21 1,500,000 a 1,503,508 OneMain Financial Issuance Trust, Ser. 2014-A1, Cl. B 3.24 6/18/24 1,180,000 a 1,188,850 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C24, Cl. AJ 5.66 3/15/45 1,250,000 b 1,290,844 Total Bonds and Notes (cost $4,927,824) Long-Term Municipal Coupon Maturity Principal Investments92.6% Rate (%) Date Amount ($) Value ($) Alabama.7% Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 1,000,000 1,106,100 Arizona.2% Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 375,000 376,508 California12.7% California, Economic Recovery Bonds 5.00 7/1/18 1,500,000 1,744,800 California, GO (Insured; AMBAC) 6.00 2/1/17 1,000,000 1,142,610 California, GO (Various Purpose) 5.00 9/1/22 1,000,000 1,211,470 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 8/15/18 1,030,000 1,199,054 California Housing Finance Agency, Home Mortgage Revenue (Insured; Assured Guaranty Municipal Corp.) 5.13 8/1/18 1,250,000 1,287,912 California State Public Works Board, LR (Judicial Council of California) (New Stockton Courthouse) 5.00 10/1/26 1,000,000 1,180,190 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/17 1,015,000 1,158,866 California State University Trustees, Systemwide Revenue 5.00 11/1/22 1,000,000 1,198,550 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 4.60 6/1/23 750,000 787,950 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/20 1,000,000 1,205,000 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/23 1,000,000 1,232,640 Sacramento County, Airport System Senior Revenue 5.00 7/1/22 1,275,000 1,463,509 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/22 2,000,000 2,312,860 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,000,000 1,188,200 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 7/1/16 500,000 531,880 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/18 1,000,000 1,137,160 Colorado.5% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/22 720,000 838,318 Connecticut.8% Connecticut, GO 5.00 10/15/21 1,000,000 1,202,330 District of Columbia.7% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/24 1,000,000 1,171,300 Florida8.8% Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/20 1,500,000 1,747,200 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/25 1,000,000 1,191,120 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/17 1,000,000 1,132,320 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.25 10/1/23 1,000,000 1,173,710 Miami-Dade County, Seaport Revenue 5.00 10/1/22 2,000,000 2,336,580 Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/19 2,000,000 2,371,840 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/14 100,000 101,243 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/18 1,000,000 1,155,500 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/18 750,000 841,478 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.00 9/1/23 500,000 576,845 Tampa, Health System Revenue (BayCare Health System Issue) 5.00 11/15/18 1,000,000 1,162,410 Georgia5.0% Atlanta, Airport General Revenue 5.00 1/1/22 1,000,000 1,152,100 Atlanta, Water and Wastewater Revenue 6.00 11/1/20 1,000,000 1,238,570 DeKalb County, Water and Sewerage Revenue 5.00 10/1/21 2,380,000 2,825,726 Georgia State Road and Tollway Authority, Guaranteed Revenue 5.00 3/1/19 1,175,000 1,380,989 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 1,000,000 1,180,410 Illinois9.3% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.25 1/1/24 1,500,000 1,725,525 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 1,000,000 1,100,820 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/19 2,000,000 2,313,520 Chicago, GO (Project and Refunding Series) 5.00 1/1/25 1,000,000 1,091,210 Chicago Park District, Limited Tax GO 5.00 1/1/28 2,500,000 2,825,750 Cook County Community High School District Number 219, GO School Bonds (Insured; FGIC) (Escrowed to Maturity) 7.88 12/1/14 100,000 103,252 Illinois, GO 5.00 7/1/22 900,000 1,013,940 Illinois, GO 5.00 8/1/22 500,000 563,415 Illinois Finance Authority, Revenue (DePaul University) 5.00 10/1/16 1,000,000 1,054,370 Northern Illinois University Board of Trustees, Auxiliary Facilities System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/17 1,500,000 1,645,950 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/17 1,000,000 1,111,280 Indiana2.1% Indianapolis Local Public Improvement Bond Bank, Revenue 5.00 6/1/17 1,625,000 1,808,137 Knox County, EDR (Good Samaritan Hospital Project) 5.00 4/1/23 1,300,000 1,455,012 Kansas1.9% Kansas Department of Transportation, Highway Revenue 5.00 9/1/18 1,415,000 1,650,456 Kansas Development Finance Authority, Revolving Funds Revenue (Kansas Department of Health and Environment) 5.00 3/1/21 1,150,000 1,356,701 Kentucky.8% Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Revenue 5.00 5/15/23 1,000,000 1,188,950 Louisiana1.5% Louisiana, State Highway Improvement Revenue 5.00 6/15/25 1,000,000 1,209,240 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/20 1,000,000 1,151,120 Maryland.7% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.13 6/1/20 1,000,000 1,092,880 Michigan2.5% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,000,000 1,027,180 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 1,500,000 1,720,500 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/16 1,000,000 1,097,080 Minnesota.8% Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/29 1,120,000 1,309,571 New Jersey3.8% New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.10 6/1/23 1,000,000 1,127,030 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) 5.00 7/1/18 1,225,000 1,398,399 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/25 1,000,000 1,161,610 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/18 1,000,000 1,140,130 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 12/15/16 1,000,000 1,103,700 New York11.3% Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/24 2,000,000 2,396,120 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/26 1,205,000 1,400,126 New York City, GO 5.00 8/1/21 2,000,000 2,326,980 New York City, GO 5.00 3/1/25 1,000,000 1,182,120 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/19 1,000,000 1,160,190 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,000,000 1,170,910 New York State Dormitory Authority, Revenue (New York State Department of Health) 5.00 7/1/17 1,000,000 1,123,890 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/19 1,475,000 1,726,871 Onondaga Civic Development Corporation, Revenue (Saint Joseph's Hospital Health Center Project) 5.00 7/1/25 1,000,000 1,037,130 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue (State Contingency Contract Secured) 5.00 6/1/20 1,500,000 1,619,355 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/24 2,150,000 2,552,738 North Carolina.6% Wake County Industrial Facilities and Pollution Control Financing Authority, PCR (Carolina Power and Light Company Project) (Insured; AMBAC) 0.11 10/1/22 1,000,000 b 928,750 Ohio1.9% Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Case Western Reserve University Project) 5.00 12/1/23 1,500,000 1,792,785 University of Toledo, General Receipts Bonds 5.00 6/1/17 1,050,000 1,173,921 Pennsylvania2.7% Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/22 2,000,000 2,172,140 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 1,000,000 1,126,170 Philadelphia School District, GO 5.00 9/1/14 1,000,000 1,008,080 Rhode Island.5% Rhode Island Health and Educational Building Corporation, Higher Education Facilities Revenue (Brown University Issue) 5.00 9/1/21 700,000 849,219 South Dakota1.7% South Dakota Conservancy District, Revenue (State Revolving Fund Program) 5.00 8/1/17 2,370,000 2,682,508 Tennessee1.9% Chattanooga-Hamilton County Hospital Authority, HR (Erlanger Medical Center) (Insured; National Public Finance Guarantee Corp.) 0.38 10/1/27 2,000,000 b 1,750,000 Metropolitan Government of Nashville and Davidson County, GO 5.00 7/1/22 1,000,000 1,211,820 Texas13.1% Arlington Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 5.00 2/15/27 1,400,000 1,648,752 Corpus Christi, Utility System Junior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/15/23 1,725,000 2,030,601 Houston, Airport System Special Facilities Revenue (United Airlines, Inc. Terminal E Project) 4.75 7/1/24 1,000,000 1,028,890 Houston, Combined Utility System First Lien Revenue 5.00 11/15/18 1,355,000 1,585,336 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/20 1,000,000 1,141,330 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/15 1,000,000 1,051,230 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/20 1,210,000 1,405,899 Socorro Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 5.00 8/15/26 3,525,000 4,271,278 Stafford Economic Development Corporation, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 6.00 9/1/15 525,000 544,168 Tarrant Regional Water District, Water Transmission Facilities Contract Revenue (City of Dallas Project) 5.00 9/1/18 1,000,000 1,166,850 Texas, GO (College Student Loan) 5.00 8/1/17 1,000,000 1,128,140 Texas Municipal Power Agency, Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 9/1/16 10,000 c 9,919 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/20 1,905,000 2,124,361 West Travis County Public Utility Agency, Revenue 5.00 8/15/23 1,140,000 1,304,456 Virginia1.5% Virginia Public School Authority, School Financing Bonds 5.00 8/1/24 2,000,000 2,382,100 Washington1.1% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/19 1,500,000 1,769,175 West Virginia.8% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/17 1,135,000 1,286,750 Wisconsin1.4% Public Finance Authority of Wisconsin, Senior Living Revenue (Rose Villa Project) 4.25 11/15/20 1,000,000 1,001,360 Wisconsin Health and Educational Facilities Authority, Health Facilities Revenue (UnityPoint Health) 5.00 12/1/23 1,000,000 1,191,130 Wyoming.4% Wyoming Community Development Authority, Housing Revenue 5.50 12/1/17 625,000 658,606 U.S. Related.9% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.50 8/1/22 1,500,000 1,467,225 Total Long-Term Municipal Investments (cost $138,358,904) Short-Term Municipal Coupon Maturity Principal Investments3.2% Rate (%) Date Amount ($) Value ($) California.6% California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 0.01 7/1/14 1,000,000 d 1,000,000 Michigan2.6% University of Michigan Regents, General Revenue 0.01 7/1/14 4,000,000 d 4,000,000 Total Short-Term Municipal Investments (cost $5,000,000) Total Investments (cost $148,286,728) % Cash and Receivables (Net) % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2014, these securities were valued at $3,417,671 or 2.2% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate demand note - rate shown is the interest rate in effect at June 30, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At June 30, 2014, net unrealized appreciation on investments was $7,044,572 of which $7,118,824 related to appreciated investment securities and $74,252 related to depreciated investment securities. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of June 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 4,949,945 - Municipal Bonds+ - 150,381,355 - + See Statement of Investments for additional detailed categorizations The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small/Mid Cap Growth Fund June 30, 2014 (Unaudited) Common Stocks98.1% Shares Value ($) Automobiles & Components1.0% Tenneco 156,220 a Banks2.3% First Republic Bank 155,200 8,534,448 Prosperity Bancshares 225,290 14,103,154 Capital Goods10.5% Chart Industries 125,660 a 10,397,108 Crane 131,050 9,744,878 Donaldson 351,810 14,888,599 Hexcel 221,570 a 9,062,213 ITT 287,760 13,841,256 Sensata Technologies Holding 365,750 a 17,109,785 United Rentals 153,570 a 16,083,386 Watsco 121,660 12,501,782 Commercial & Professional Services6.0% Copart 405,660 a 14,587,534 Corporate Executive Board 128,142 8,741,847 IHS, Cl. A 87,710 a 11,899,616 On Assignment 271,570 a 9,659,745 Towers Watson & Co., Cl. A 66,901 6,973,091 Waste Connections 154,480 7,500,004 Consumer Durables & Apparel7.0% Deckers Outdoor 175,600 a 15,159,548 Jarden 275,150 a 16,330,153 PVH 77,520 9,038,832 Steven Madden 216,180 a 7,414,974 Tempur Sealy International 204,990 a 12,237,903 Wolverine World Wide 364,280 b 9,493,137 Consumer Services.7% Cheesecake Factory 153,730 Diversified Financials.8% Affiliated Managers Group 37,850 a Energy6.1% Eclipse Resources 229,260 5,761,304 Exterran Holdings 253,330 11,397,317 Gulfport Energy 123,100 a 7,730,680 Laredo Petroleum 389,460 a 12,065,471 Oasis Petroleum 243,340 a 13,600,273 Oil States International 153,890 a 9,862,810 Exchange-Traded Funds3.0% iShares Russell 2000 Growth ETF 215,220 b Food & Staples Retailing1.2% United Natural Foods 181,787 a Food, Beverage & Tobacco2.0% TreeHouse Foods 126,104 a 10,097,147 WhiteWave Foods 297,390 a 9,626,514 Health Care Equipment & Services11.6% Acadia Healthcare 205,780 a 9,362,990 Adeptus Health, Cl. A 2,378 60,330 Align Technology 268,180 a 15,028,807 athenahealth 70,616 a,b 8,836,180 Brookdale Senior Living 359,620 a 11,989,731 Catamaran 288,424 a 12,736,804 Centene 104,743 a 7,919,618 Cooper 145,670 19,742,655 Endologix 542,370 a 8,249,448 MEDNAX 166,000 a 9,652,900 Universal Health Services, Cl. B 114,050 10,921,428 Materials3.6% Airgas 134,270 14,623,346 Constellium, Cl. A 316,750 a 10,155,005 Scotts Miracle-Gro, Cl. A 192,110 10,923,375 Media3.8% IMAX 431,190 a,b 12,280,291 Interpublic Group of Cos. 670,420 13,079,894 Lions Gate Entertainment 434,735 b 12,424,726 Pharmaceuticals, Biotech & Life Sciences11.5% Alkermes 358,170 a 18,026,696 Bruker 823,250 a 19,980,277 Celldex Therapeutics 593,690 a,b 9,689,021 Cepheid 210,380 a 10,085,617 Nektar Therapeutics 859,274 a 11,015,893 NPS Pharmaceuticals 267,420 a 8,838,231 Pacira Pharmaceuticals 107,840 a 9,906,182 PAREXEL International 186,810 a 9,871,040 Salix Pharmaceuticals 137,020 a 16,901,417 Real Estate1.3% CBRE Group, Cl. A 407,710 Retailing4.5% HomeAway 294,500 a 10,254,490 HSN 166,450 9,860,498 LKQ 500,800 a 13,366,352 Williams-Sonoma 161,250 11,574,525 Semiconductors & Semiconductor Equipment2.5% Mellanox Technologies 222,920 a,b 7,770,991 Microchip Technology 353,050 b 17,232,371 Software & Services12.2% Akamai Technologies 159,380 a 9,731,743 ANSYS 127,910 a 9,698,136 FleetMatics Group 311,950 a,b 10,088,463 Informatica 286,930 a 10,229,054 LogMeIn 266,370 a 12,418,169 MAXIMUS 296,920 12,773,498 Proofpoint 358,550 a 13,431,283 Sapient 577,010 a 9,376,413 SolarWinds 14,950 a 577,967 SS&C Technologies Holdings 272,180 a 12,035,800 Synopsys 539,410 a 20,939,896 Technology Hardware & Equipment3.9% CommScope Holding 473,120 a 10,943,266 F5 Networks 90,040 a 10,034,058 National Instruments 215,400 6,976,806 Stratasys 92,550 a,b 10,516,456 Telecommunication Services.6% tw telecom 138,780 a Transportation2.0% J.B. Hunt Transport Services 127,090 9,376,700 Spirit Airlines 163,970 a 10,369,463 Total Common Stocks (cost $809,044,976) Other Investment2.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $23,920,117) 23,920,117 c Investment of Cash Collateral for Securities Loaned10.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $100,667,418) 100,667,418 c Total Investments (cost $933,632,511) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF-Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2014, the value of the fund's securities on loan was $105,760,110 and the value of the collateral held by the fund was $108,068,337, consisting of cash collateral of $100,667,418 and U.S. Government & Agency securities valued at $7,400,919. c Investment in affiliated money market mutual fund. At June 30, 2014, net unrealized appreciation on investments was $163,734,360 of which $169,399,947 related to appreciated investment securities and $5,665,587 related to depreciated investment securities. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Money Market Investments 12.6 Software & Services 12.2 Health Care Equipment & Services 11.6 Pharmaceuticals, Biotech & Life Sciences 11.5 Capital Goods 10.5 Consumer Durables & Apparel 7.0 Energy 6.1 Commercial & Professional Services 6.0 Retailing 4.5 Technology Hardware & Equipment 3.9 Media 3.8 Materials 3.6 Exchange-Traded Funds 3.0 Semiconductors & Semiconductor Equipment 2.5 Banks 2.3 Food, Beverage & Tobacco 2.0 Transportation 2.0 Real Estate 1.3 Food & Staples Retailing 1.2 Automobiles & Components 1.0 Diversified Financials .8 Consumer Services .7 Telecommunication Services .6 † Based on net assets. The following is a summary of the inputs used as of June 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 910,464,825 - - Equity Securities - Foreign Common Stocks+ 32,523,759 - - Exchange-Traded Funds 29,790,752 - - Mutual Funds 124,587,535 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Growth Fund June 30, 2014 (Unaudited) Common Stocks97.8% Shares Value ($) Automobiles & Components1.1% Tenneco 8,810 a Banks3.9% Boston Private Financial Holdings 54,380 730,867 PrivateBancorp 21,950 637,867 Prosperity Bancshares 10,450 654,170 Capital Goods12.1% Apogee Enterprises 25,400 885,444 Chart Industries 7,180 a 594,073 CIRCOR International 8,860 683,372 Comfort Systems USA 24,070 380,306 Crane 5,345 397,454 Hexcel 9,100 a 372,190 MRC Global 17,480 a 494,509 Primoris Services 13,040 376,074 Sun Hydraulics 13,040 529,424 Trex 19,820 a 571,212 Watsco 9,790 1,006,020 Commercial & Professional Services3.0% Corporate Executive Board 6,551 446,909 On Assignment 17,880 a 635,992 TrueBlue 17,960 a 495,157 Consumer Durables & Apparel2.0% Steven Madden 11,620 a 398,566 Wolverine World Wide 24,840 b 647,330 Consumer Services1.5% Cheesecake Factory 8,540 396,427 Del Frisco's Restaurant Group 14,070 a 387,769 Energy6.8% Dril-Quip 3,480 a 380,155 Forum Energy Technologies 16,780 a 611,295 Natural Gas Services Group 20,310 a 671,449 Navigator Holdings 17,754 a 521,613 PDC Energy 12,060 a 761,589 RSP Permian 17,910 581,000 Exchange-Traded Funds1.3% iShares Russell 2000 Growth ETF 4,700 b Food & Staples Retailing1.6% United Natural Foods 13,030 a Food, Beverage & Tobacco2.1% TreeHouse Foods 7,070 a 566,095 WhiteWave Foods 16,140 a 522,452 Health Care Equipment & Services9.9% Adeptus Health, Cl. A 127 3,222 Align Technology 15,770 a 883,751 athenahealth 5,000 a,b 625,650 Centene 5,655 a 427,575 Endologix 30,400 a 462,384 Globus Medical, Cl. A 15,580 a 372,674 HealthStream 20,300 a 493,290 HeartWare International 4,350 a 384,975 Insulet 9,220 a 365,757 LDR Holding 19,913 498,024 Spectranetics 27,420 a 627,370 Household & Personal Products1.0% Inter Parfums 18,380 Materials3.9% Chemtura 26,120 a 682,516 Constellium, Cl. A 16,780 a 537,967 Flotek Industries 9,900 a 318,384 Scotts Miracle-Gro, Cl. A 8,510 483,879 Media3.6% IMAX 29,950 a,b 852,976 Lions Gate Entertainment 18,440 b 527,015 Media General, Cl. A 22,840 a,b 468,905 Pharmaceuticals, Biotech & Life Sciences13.7% Anacor Pharmaceuticals 40,870 a,b 724,625 BioDelivery Sciences International 53,990 a 651,659 Celldex Therapeutics 35,330 a,b 576,586 Cepheid 11,250 a 539,325 KYTHERA Biopharmaceuticals 18,440 a,b 707,543 Nektar Therapeutics 60,620 a 777,148 NPS Pharmaceuticals 17,149 a 566,774 PAREXEL International 14,450 a 763,538 Salix Pharmaceuticals 4,290 a 529,171 Vanda Pharmaceuticals 45,220 a,b 731,660 WuXi PharmaTech, ADR 17,790 a 584,579 Retailing2.6% Core-Mark Holding Company 5,920 270,130 Restoration Hardware Holdings 5,540 a 515,497 Vitamin Shoppe 13,310 a 572,596 Semiconductors & Semiconductor Equipment4.3% Mellanox Technologies 11,870 a,b 413,788 Photronics 47,310 a 406,866 Power Integrations 7,820 449,963 Silicon Laboratories 12,180 a 599,865 Xcerra 42,900 a 390,390 Software & Services13.3% Allot Communications 45,180 a,b 589,599 Brightcove 50,700 a 534,378 comScore 19,560 a 693,989 FleetMatics Group 16,830 a,b 544,282 LogMeIn 20,020 a 933,332 MAXIMUS 16,110 693,052 Mentor Graphics 30,860 665,650 Proofpoint 19,380 a 725,975 Q2 Holdings 24,917 355,316 Sapient 31,150 a 506,188 SolarWinds 810 a 31,315 SS&C Technologies Holdings 14,720 a 650,918 Technology Hardware & Equipment5.5% Coherent 8,440 a 558,475 Infinera 70,300 a 646,760 Littelfuse 5,700 529,815 Radware 25,940 a 437,608 Sonus Networks 191,450 a 687,306 Transportation4.6% Forward Air 14,330 685,690 Hub Group, Cl. A 14,820 a 746,928 Saia 8,690 a 381,752 Spirit Airlines 9,280 a 586,867 Total Common Stocks (cost $40,979,406) Other Investment1.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $627,935) 627,935 c Investment of Cash Collateral for Securities Loaned12.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,707,955) 6,707,955 c Total Investments (cost $48,315,296) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2014, the value of the fund’s securities on loan was $6,188,537 and the value of the collateral held by the fund was $6,707,955. c Investment in affiliated money market mutual fund. At June 30, 2014, net unrealized appreciation on investments was $9,951,359 of which $10,267,315 related to appreciated investment securities and $315,956 related to depreciated investment securities. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Money Market Investments 14.1 Pharmaceuticals, Biotech & Life Sciences 13.7 Software & Services 13.3 Capital Goods 12.1 Health Care Equipment & Services 9.9 Energy 6.8 Technology Hardware & Equipment 5.5 Transportation 4.6 Semiconductors & Semiconductor Equipment 4.3 Banks 3.9 Materials 3.9 Media 3.6 Commercial & Professional Services 3.0 Retailing 2.6 Food, Beverage & Tobacco 2.1 Consumer Durables & Apparel 2.0 Food & Staples Retailing 1.6 Consumer Services 1.5 Exchange-Traded Funds 1.3 Automobiles & Components 1.1 Household & Personal Products 1.0 † Based on net assets. The following is a summary of the inputs used as of June 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 46,211,567 - - Equity Securities - Foreign Common Stocks+ 4,068,624 - - Exchange-Traded Funds 650,574 - - Mutual Funds 7,335,890 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Value Fund June 30, 2014 (Unaudited) Common Stocks99.3% Shares Value ($) Automobiles & Components2.0% Drew Industries 31,140 1,557,311 Tenneco 48,990 a 3,218,643 Thor Industries 42,696 2,428,122 Banks15.3% Banc of California 35,440 b 386,296 Boston Private Financial Holdings 302,910 4,071,110 Brookline Bancorp 202,250 1,895,082 Cardinal Financial 98,587 1,819,916 CoBiz Financial 155,200 1,671,504 Columbia Banking System 66,140 1,740,143 CVB Financial 229,288 3,675,487 First Horizon National 351,340 4,166,892 First Midwest Bancorp 183,280 3,121,258 Hancock Holding 130,747 4,617,984 MB Financial 36,870 997,334 Square 1 Financial, Cl. A 8,462 160,863 Synovus Financial 281,348 6,859,264 UMB Financial 76,840 4,870,888 United Community Banks 192,370 3,149,097 Valley National Bancorp 264,060 b 2,616,835 Washington Trust Bancorp 29,510 1,085,083 Webster Financial 104,990 3,311,385 Wintrust Financial 83,450 3,838,700 Capital Goods9.1% Aerovironment 97,220 a 3,091,596 American Woodmark 66,120 a 2,107,244 Apogee Enterprises 74,380 2,592,887 Armstrong World Industries 61,410 a 3,526,776 Astec Industries 54,820 2,405,502 Chart Industries 26,050 a 2,155,377 Comfort Systems USA 126,220 1,994,276 FreightCar America 62,762 1,571,560 Global Power Equipment Group 46,430 750,309 Granite Construction 52,160 1,876,717 Great Lakes Dredge and Dock 203,990 a 1,629,880 Lindsay 31,240 b 2,638,843 Mueller Industries 70,240 2,065,758 Regal-Beloit 49,270 3,870,651 Commercial & Professional Services6.2% Clean Harbors 24,840 a 1,595,970 Herman Miller 105,120 3,178,829 Interface 164,560 3,100,310 Knoll 122,660 2,125,698 Korn/Ferry International 128,320 a 3,768,758 McGrath RentCorp 64,250 2,361,188 Steelcase, Cl. A 170,080 2,573,310 TrueBlue 114,610 a 3,159,798 Consumer Durables & Apparel4.9% Cavco Industries 20,542 a 1,752,233 Ethan Allen Interiors 106,900 b 2,644,706 Oxford Industries 37,320 2,488,124 Skechers USA, Cl. A 57,160 a 2,612,212 Standard Pacific 319,940 a 2,751,484 Taylor Morrison Home, Cl. A 105,980 a 2,376,072 Universal Electronics 22,950 a 1,121,796 Vera Bradley 79,220 a,b 1,732,541 Consumer Services1.8% Cheesecake Factory 72,500 3,365,450 Orient-Express Hotels, Cl. A 207,410 a 3,015,741 Diversified Financials.9% Piper Jaffray 58,940 a Energy7.9% Bill Barrett 131,590 a 3,523,980 Geospace Technologies 52,820 a 2,909,326 Gulf Island Fabrication 53,590 1,153,257 Key Energy Services 569,210 a 5,202,579 McDermott International 364,970 a,b 2,952,607 Natural Gas Services Group 39,690 a 1,312,151 Oil States International 41,280 a 2,645,635 PDC Energy 48,820 a 3,082,983 Synergy Resources 262,050 a 3,472,163 Tesco 82,500 1,760,550 Food & Staples Retailing1.2% Casey's General Stores 58,923 Food, Beverage & Tobacco1.7% Dean Foods 195,865 3,445,265 Fresh Del Monte Produce 81,150 2,487,248 Health Care Equipment & Services7.5% Air Methods 66,310 a 3,424,911 Centene 58,065 a 4,390,295 Computer Programs & Systems 38,080 2,421,888 Hanger 94,300 a 2,965,735 HealthSouth 94,820 3,401,193 LifePoint Hospitals 38,630 a 2,398,923 Natus Medical 106,570 a 2,679,170 Omnicell 88,080 a 2,528,777 Select Medical Holdings 51,440 802,464 Thoratec 47,320 a 1,649,575 Household & Personal Products.4% Elizabeth Arden 69,950 a Insurance.5% Safety Insurance Group 36,030 Materials4.2% Allied Nevada Gold 572,620 a,b 2,153,051 Carpenter Technology 60,770 3,843,702 Cytec Industries 35,350 3,726,597 Haynes International 35,700 2,020,263 Schnitzer Steel Industries, Cl. A 40,350 1,051,925 Stillwater Mining 121,820 a 2,137,941 Media2.7% E.W. Scripps, Cl. A 193,610 a 4,096,788 New York Times, Cl. A 358,930 5,459,325 Real Estate6.5% Acadia Realty Trust 108,730 c 3,054,226 American Assets Trust 62,350 c 2,154,192 Corporate Office Properties Trust 151,570 c 4,215,162 EPR Properties 41,410 c 2,313,577 Getty Realty 90,920 c 1,734,754 Healthcare Trust of America, Cl. A 314,410 3,785,496 Pebblebrook Hotel Trust 115,450 c 4,267,032 Urstadt Biddle Properties, Cl. A 74,392 c 1,553,305 Retailing4.9% American Eagle Outfitters 301,730 b 3,385,411 Express 166,398 a 2,833,758 Office Depot 467,876 a 2,662,214 PEP Boys-Manny Moe & Jack 225,440 a 2,583,542 The Children's Place 61,090 3,031,897 Zumiez 97,160 a 2,680,644 Semiconductors & Semiconductor Equipment4.4% Brooks Automation 289,940 3,122,654 GT Advanced Technologies 189,210 a,b 3,519,306 MKS Instruments 78,980 2,467,335 Nanometrics 57,454 a 1,048,536 Teradyne 186,820 3,661,672 Veeco Instruments 49,800 a 1,855,548 Software & Services5.4% Advent Software 44,200 1,439,594 Conversant 98,620 a,b 2,504,948 CoreLogic 179,820 a 5,459,335 CSG Systems International 100,250 2,617,528 Monotype Imaging Holdings 106,200 2,991,654 NetScout Systems 94,870 a 4,206,536 Technology Hardware & Equipment4.5% Brocade Communications Systems 167,660 1,542,472 FARO Technologies 52,280 a 2,567,994 FEI 25,460 2,309,986 Ixia 178,330 a 2,038,312 Lexmark International, Cl. A 58,990 2,840,958 Vishay Intertechnology 297,860 4,613,851 Transportation2.2% Con-way 69,050 3,480,811 Hub Group, Cl. A 14,590 a 735,336 Landstar System 53,710 3,437,440 Utilities5.1% Chesapeake Utilities 38,810 2,768,317 El Paso Electric 77,410 3,112,656 Hawaiian Electric Industries 208,700 b 5,284,284 NorthWestern 57,040 b 2,976,918 Portland General Electric 110,302 3,824,170 Total Common Stocks (cost $271,314,876) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,683,940) 3,683,940 d Investment of Cash Collateral for Securities Loaned7.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $27,985,235) 27,985,235 d Total Investments (cost $302,984,051) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2014, the value of the fund's securities on loan was $27,254,678 and the value of the collateral held by the fund was $28,374,340, consisting of cash collateral of $27,985,235 and U.S. Government & Agency securities valued at $389,105. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At June 30, 2014, net unrealized appreciation on investments was $80,272,117 of which $83,971,246 related to appreciated investment securities and $3,699,129 related to depreciated investment securities. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 15.3 Capital Goods 9.1 Money Market Investments 8.9 Energy 7.9 Health Care Equipment & Services 7.5 Real Estate 6.5 Commercial & Professional Services 6.2 Software & Services 5.4 Utilities 5.1 Consumer Durables & Apparel 4.9 Retailing 4.9 Technology Hardware & Equipment 4.5 Semiconductors & Semiconductor Equipment 4.4 Materials 4.2 Media 2.7 Transportation 2.2 Automobiles & Components 2.0 Consumer Services 1.8 Food, Beverage & Tobacco 1.7 Food & Staples Retailing 1.2 Diversified Financials .9 Insurance .5 Household & Personal Products .4 † Based on net assets. The following is a summary of the inputs used as of June 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 348,571,252 - - Equity Securities - Foreign Common Stocks+ 3,015,741 - - Mutual Funds 31,669,175 - - + See Statement of Investments for additional detailed categorizations The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 21, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 21, 2014 By: /s/ James Windels James Windels Treasurer Date: August 21, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
